Consent of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Dreyfus/Laurel Funds Trust : We consent to the use of our reports dated February 26, 2010 , pertaining to Dreyfus Core Value Fund and Dreyfus High Yield Fund , each a series of Dreyfus/Laurel Funds Trust , incorporated by reference herein and to the references to our firm under the headings Financial Highlights in the prospectuses and Counsel and Independent Registered Public Accounting Firm in the statements of additional information. KPMG LLP New York, New York April 28, 2010
